—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bruno, J.), rendered November 19, 1996, convicting him of grand larceny in the second degree and offering a false instrument for filing in the first degree (11 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant argues that the sentencing court abused its discretion in imposing a fine without first holding a hearing. As the defendant did not request a hearing, his claim is not preserved for appellate review (see, People v Baker, 130 AD2d 582). In any event, since the record contains sufficient evidence to support the court’s finding as to the amount of the defen*552dant’s gain, no hearing was required (see, Penal Law § 80.00 [3]; People v Goldfeld, 60 AD2d 1, 12).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.